PER CURIAM.
This cause is before us on petition for writ of habeas corpus and Return thereto. Petitioner alleges that at the time of his sentencing by the Circuit Court of Levy County on two counts of forgery and uttering a forged instrument, he was 19 years old and indigent. He states that he was without assistance of counsel, was not advised of his right to counsel and that his parents were not notified. On the basis of the foregoing allegations we issued the writ and required a Return.
The Return of the State with attached certified photostatic copies of the information, written waiver of counsel by defendant, proof of service on petitioner’s parents and the court minutes showing the careful questioning by the Judge' regarding the waiver of counsel, clearly refute' the allegations of the petition.
Accordingly, the writ is discharged.
It is so ordered.
ERVIN, C. J., and ROBERTS, DREW, THORNAL and BOYD, JJ., concur.